Citation Nr: 1022927	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-29 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1968, during the Vietnam Era.  He was awarded a 
Vietnam Service Medal and a Republic of Vietnam Campaign 
Medal for his service in Vietnam.  His military occupational 
specialty was a radio operator.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Nashville, Tennessee, Regional Office 
(RO), which inter alia denied service connection for 
bilateral hearing loss and PTSD.  The Veteran disagreed with 
such decision and subsequently perfected an appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss, which he maintains is related to his active duty 
service.  The Veteran also seeks service connection for PTSD, 
which he maintains is related to his active duty service in 
Vietnam.  Although the Board regrets the delay, further 
development is necessary prior to analyzing the claim on the 
merits.  

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
cases where PTSD is claimed, establishing service connection 
for PTSD requires: (1) medical evidence diagnosing PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

Further, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence 
(obvious and manifest) that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a)-(b).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Bilateral Hearing Loss Claim

The record shows that there is a current bilateral hearing 
loss disability for VA purposes, as reflected in an January 
2010 Private Audio Examination Report, since the auditory 
threshold in frequencies 2000, 3000, and 4000 Hertz is 40 
decibels or greater bilaterally.  See 38 C.F.R. § 3.385 
(2009).  Further, the Veteran claims he was exposed to weapon 
and ship artillery noise while serving as a radio operator 
abroad a landing craft in Vietnam.  See September 2008 
"Appeal to Board," VA Form 9.  His DD-214 shows that his 
military occupational specialty was a radio operator.  
Although the Veteran's service treatment records (STRs) are 
negative for a documented in-service noise exposure and/or 
evidence of hearing loss after his enlistment into service, 
the Board finds the Veteran's statements regarding in-service 
weapon and ship artillery noise exposure while serving as a 
radio operator consistent and credible with such service.  

Further review of the Veteran's STRs suggest that the 
Veteran's left ear hearing loss disability may be a pre-
existing disease or injury.  See August 1964 Entrance 
Examination Report (revealing left ear hearing loss as 
auditory threshold in frequencies 3000 and 4000 Hertz is 40 
decibels or greater).  Nonetheless, as noted, a disability 
resulting from a preexisting injury or disease warrants 
service connection when it has been aggravated by active 
military, naval, or air service, unless there is clear and 
unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a)-(b)     

The Veteran has a currently diagnosed bilateral hearing loss 
disability, and the evidence of record includes credible 
statements submitted by the Veteran of in-service noise 
exposure.  The evidence also suggests that the Veteran's left 
ear hearing loss disability may have pre-existed service and 
may have been aggravated by the Veteran's in-service noise 
exposure.  Based on the foregoing, a VA exam is necessary to 
ascertain whether the Veteran's currently diagnosed bilateral 
hearing loss disability is related to service, specifically 
his credible statements of in-service noise exposure, and if 
the Veteran's left ear hearing loss pre-existed service, 
whether his in-service noise exposure aggravated or 
permanently worsened the left ear hearing loss disability, 
and whether the aggravation or permanent worsening was beyond 
the natural progress of the pre-existing disability.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination 
that considers prior medical examinations and treatment in 
order to conduct a complete evaluation of the Veteran's 
claim.  38 C.F.R. § 4.2 (2009).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2009).

PTSD Claim

Review of the evidence of record reveals a March 2007 VA  
Psychiatric Examination Report from Dr. A.J.L., in which the 
Veteran was diagnosed with PTSD based on his past combat 
experience.  The March 2007 VA psychiatrist did not have the 
benefit of the September 2009 stressor verification 
memorandum from the United States Army and Joint Services 
Records Research Center (JSRRC), which revealed a confirmed 
stressor of "enemy rocket attacks at Cua Viet" which caused 
damage to most NSAD buildings."  The Veteran claims he was 
involved in the ensuing firefight surrounding this event (see 
December 2008 "Statement in Support of Claim for Service 
Connection for PTSD," VA Form 21-0781, and his claims are 
consistent with the verified stressor.  Although the March 
2007 VA psychiatrist did not have the benefit of the 
September 2009 stressor verification memorandum from JSRRC 
and relied on the Veteran's then unsubstantiated history of 
the stressor, such stressor has since been verified and thus 
the Veteran's statements of combat exposure have been 
substantiated.  However, further review of the March 2007 VA  
Psychiatric Examination Report is negative for an opinion 
regarding whether the Veteran's PTSD disability is related to 
his verified in-service stressor of combat exposure.  

Further review of the claims folder reveals that the Veteran 
underwent a VA PTSD examination in October 2009.  The October 
2009 VA examiner assessed the Veteran with anxiety disorder 
not otherwise specified (NOS) and opined that he did not meet 
the DSM-IV stressor criteria for PTSD.  In rendering the 
opinion, the October 2009 VA examiner relied on the Veteran's 
statement that his combat involvement has "not caused him 
any problem and that what has caused his nightmares is the 
death of his friend," and further opined that the death of 
the Veteran's friend was not a traumatic event in that the 
Veteran "did not experience the event."  It is unclear 
whether the October 2009 VA examiner took into account the 
March 2007 VA  Psychiatric Examination Report from Dr. 
A.J.L., in which the Veteran was diagnosed with PTSD based on 
his past combat experience and includes notation of chronic 
and severe psychiatric symptoms associated with the Veteran's 
combat exposure and in particular his verified stressor (see 
September 2009 Stressor Verification Memorandum from JSRRC), 
in determining that the Veteran did not have PTSD.  See 
October 2009 VA PTSD Examination Report.  The October 2009 VA 
examiner also failed to render an opinion as to whether the 
Veteran's diagnosed anxiety disorder NOS was related to his 
service.  The claims folder is negative for any other opinion 
regarding whether the Veteran has PTSD, or any other 
psychiatric disability, that is related to his service, to 
include his verified stressor.  

Based on the foregoing, a new VA exam is necessary to 
ascertain whether the Veteran's PTSD disability is related to 
his verified stressor of participating in firefights 
following "enemy rocket attacks at Cua Viet" in 1968.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA 
examination regarding the nature and 
etiology of his bilateral hearing loss 
disability.  All indicated tests and 
studies, to include audiological 
testing, should be accomplished and the 
findings then reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current right ear 
hearing loss disability is related to 
the Veteran's service, specifically his 
credible statements of in-service 
weapon and ship artillery noise 
exposure while serving as a radio 
operator abroad a landing craft in 
Vietnam.  

The examiner should also provide an 
opinion as to whether the Veteran's 
left ear hearing loss pre-existed 
service.  If the examiner determines 
the Veteran's left ear hearing loss 
pre-existed service, then he or she 
should provide an opinion as to whether 
it is likely as not (a 50 percent 
probability or greater) that the pre-
existing left ear hearing loss 
disability itself was otherwise 
aggravated or permanently worsened as a 
result of the Veteran's in-service 
noise exposure.  In giving an opinion, 
the examiner should specifically 
comment as to whether the noise 
exposure in-service may be considered a 
permanent worsening of a pre-existing 
condition, or whether this noise 
exposure in-service resulted in a 
temporary exacerbation or natural 
progression of the pre-existing left 
ear hearing loss disability.     

If the examiner determines that the 
Veteran's left ear hearing loss did not 
pre-exist service, he or she should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current left ear hearing loss and 
disability is related to the Veteran's 
service, specifically his credible 
statements of in-service weapon and 
ship artillery noise exposure while 
serving as a radio operator abroad a 
landing craft in Vietnam 

A complete rationale should be provided 
for any opinion.  The claims folder 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with examination and the 
report should state that such review 
has been accomplished.

2.  The Veteran should also be afforded 
a VA mental examination by an 
appropriate specialist with respect to 
the service connection claim for PTSD.  
The claims file and a copy of this 
remand should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with each examination 
and the report should state that such 
review has been accomplished.

The VA examiner should note whether the 
Veteran currently has any psychiatric 
disability, including PTSD.  The VA 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that any current psychiatric 
disability, including PTSD and anxiety 
disorder, is related to the Veteran's 
service or any incident in service.  In 
addition, if the Veteran is diagnosed 
with PTSD, the VA examiner should 
render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that PTSD is 
related to any verified stressor, 
including the verified stressor of 
participating in firefights following 
"enemy rocket attacks at Cua Viet" in 
1968.

The examiner should reconcile any 
opinion with the Veteran's service 
treatment records (STRs) and post-
service treatment records, to include 
the March 2007 VA  Psychiatric 
Examination Report from Dr. A.J.L. 
which reveals a diagnosis of PTSD based 
on the Veteran's past combat 
experience, relevant to the Veteran's 
claims for PTSD.  A complete rationale 
should be provided for any opinion.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claims for bilateral hearing 
loss and PTSD, taking into account any 
newly obtained evidence.  If the 
service connection claims remain 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case as 
to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


